Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00136-CV

             IN RE ESTATE OF JOSEFINA ALEXANDER GONZALEZ, Deceased

                      From the County Court at Law No. 2, Webb County, Texas
                                Trial Court No. 2014PB7000099 L2
                         Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 21, 2016

VACATED AND REMANDED

           The parties have filed an Agreed Motion to Effectuate Settlement Agreement stating they

have settled the underlying dispute. The parties request that we set aside the trial court’s judgment

without regard to the merits and remand the cause to the trial court for rendition of judgment in

accordance with the parties’ settlement agreement. The motion is granted. The judgment of the

trial court signed on December 18, 2015 is vacated, and the cause is remanded to the trial court for

further proceedings. TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d).

                                                  PER CURIAM